DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 


Priority
2	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Specification.
3.	The title of the invention is not descriptive.  A new title is required that is clearly 
indicative of the invention to which the claims are directed.


Claim Objection
4.	Claims 1-19 are objected to because of the following informalities:
In lines 7-8 of claim 1: “… the first display region; ..." should be changed to --... the first display region, and ...--; 
In line 3 of claim 3: “… wherein in each …” needs indentation in the next line; 
In line 3 of claim 3: “… direction; ..." should be changed to --... direction,  ...--; 
In line 4 of claim 3: “… the first pixel unit; and ..." should be changed to --... the first pixel unit, ...--; 
In line 6 of claim 3: “… along the row direction; ..." should be changed to --... along the row direction, and ...--; 
In lines 2-3 of claim 4: “… 1:T; T is an integer greater than or equal to 2; ..." should be changed to --... 1:T, where T is an integer greater than or equal to 2, and ...--; 
In line 4 of claim 4: “… wherein ..." should be changed to --... wherein: ...--.
In line 6 of claim 4: “… first pixel units, center positions ..." should be changed to --... first pixel units, and center positions ...--; 
In line 2 of claim 5: “… wherein in each …” needs indentation in the next line; 
In line 4 of claim 5: “… a same data line, ..." should be changed to --... a same data line, and ...--; 
In line 6 of claim 5: “… their first color sub-pixels ..." should be changed to --... first color sub-pixels ...--; 
In lines 6-7 of claim 5: “… their second color sub-pixels ..." should be changed to --... second color sub-pixels ...--; 
In lines 7-8 of claim 5: “… their third color sub-pixels ..." should be changed to --... third color sub-pixels ...--; 
In line 2 of claim 6: “… in a row direction; ..." should be changed to --... in a row direction, ...--; 
In line 3 of claim 6: “… wherein in each of the first pixel unit, …” needs indentation in the next line; 
In line 4 of claim 6: “… the first pixel unit; and ..." should be changed to --... the first pixel unit, ...--; 
In line 6 of claim 6: “… along the row direction; ..." should be changed to --... along the row direction, and ...--; 
In lines 6-7 of claim 6: “… wherein in each …” needs indentation in the next line; 
In lines 2-3 of claim 7: “… 1:N; N is an integer greater than or equal to 2; ..." should be changed to --... 1:N, where N is an integer greater than or equal to 2,  ...--; 
In lines 4-5 of claim 7: “… second pixel units; ..." should be changed to --... second pixel units, and ...--; 
In line 5 of claim 7: “… wherein the first display region …” needs indentation in the next line; 
In line 5 of claim 7: “… wherein ..." should be changed to --... wherein: ...--; 
In line 8 of claim 7: “… first color sub-pixels, center positions ..." should be changed to --... first color sub-pixels, and center positions ...--; 
In lines 9-10 of claim 7: “… second color sub-pixels, center positions ..." should be changed to --... second color sub-pixels, and center positions ...--; 
In line 12 of claim 7: “… third color sub-pixels, center positions ..." should be changed to --... third color sub-pixels, and center positions ...--; 
In line 1 of claim 8: “… wherein ..." should be changed to --... wherein: ...--; 
In line 2 of claim 9: “… in an array, the sub-pixels ..." should be changed to --... in an array; and the sub-pixels ...--; 
In line 3 of claim 8: “… a same data line, ..." should be changed to --... a same data line, and ...--; 
In line 5 of claim 8: “… their first color sub-pixels ..." should be changed to --... first color sub-pixels ...--; 
In lines 5-6 of claim 8: “… their second color sub-pixels ..." should be changed to --... second color sub-pixels ...--; 
In line 6-7 of claim 8: “… their third color sub-pixels ..." should be changed to --... third color sub-pixels ...--; 
In line 1 of claim 9: “… wherein N=3; ..." should be changed to --... wherein: N=3; ...--; 
In lines 2, 4, 6, and 8 of claim 9: “… comprises: ..." should be changed to --... comprises ...--; 
In line 7 of claim 9: “… the row direction; ..." should be changed to --... the row direction; and ...--; 
In line 9 of claim 9: “… the row direction;  ..." should be changed to --... the row direction, and ...--;
In line 10 of claim 9: “… wherein ..." should be changed to --... wherein: ...--; 
In line 1 of claim 10: “… wherein N=3; ..." should be changed to --... wherein: N=3; ...--; 
In lines 2, 4, 6, and 8 of claim 10: “… comprises: ..." should be changed to --... comprises ...--; 
In line 7 of claim 10: “… the row direction; ..." should be changed to --... the row direction; and ...--; 
In line 9 of claim 10: “… the row direction;  ..." should be changed to --... the row direction, and ...--;
In line 10 of claim 10: “… wherein ..." should be changed to --... wherein: ...--; 
In lines 3-9 of claim 14: “… wherein the display panel …” needs indentation in the next line; 
In lines 8-9 of claim 14: “… the first display region;  ..." should be changed to --... the first display region, ...--; 
In line 11 of claim 14: “… the first pixel units,  ..." should be changed to --... the first pixel units, and ...--; 
In line 3 of claim 16: “… a row direction; ..." should be changed to --... a row direction, ...--; 
In line 3 of claim 16: “… wherein in each of …” needs indentation in the next line;  
In line 4 of claim 16: “… the first pixel unit; and ..." should be changed to --... the first pixel unit, ...--; 
In line 6 of claim 16: “… along the row direction; ..." should be changed to --... along the row direction, and ...--; 
In lines 6-7 of claim 16: “…wherein in each of the second pixel units …” needs indentation in the next line; 
In line 3 of claim 17: “… 1:T; T is an integer greater than or equal to 2; ..." should be changed to --... 1:T, where T is an integer greater than or equal to 2, and ...--; 
In line 4 of claim 17: “… wherein ..." should be changed to --... wherein: ...--; 
In line 6 of claim 17: “… first pixel units, center positions ..." should be changed to --... first pixel units, and center positions ...--; 
In line 2 of claim 18: “… in an array; ..." should be changed to --... in an array, ...--; 
In line 2 of claim 18: “… wherein the sub-pixels …” needs indentation in the next line;  
In line 4 of claim 18: “… a same data line, ..." should be changed to --... a same data line, and ...--; 
In line 6 of claim 18: “… their first color sub-pixels ..." should be changed to --... first color sub-pixels ...--; 
In lines 6-7 of claim 18: “… their second color sub-pixels ..." should be changed to --... second color sub-pixels ...--; 
In line 7 of claim 18: “… their third color sub-pixels ..." should be changed to --... third color sub-pixels ...--; 
In line 2 of claim 19: “… in a row direction; ..." should be changed to --... in a row direction, ...--; 
In line 3 of claim 19: “… wherein in each of …” needs indentation in the next line; 
In line 4 of claim 19: “… the first pixel unit; and ..." should be changed to --... the first pixel unit, ...--; 
In line 6 of claim 19: “… in a row direction; ..." should be changed to --... in a row direction, and ...--; and  
In lines 6-7 of claim 19: “… wherein in each …” needs indentation in the next line. 
Appropriate correction is required.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as 
being unpatentable over claims 1, 3, 1, 1, 4, 8, 8, 9, 10, 11, 5, 6, 7, 12, 13, 12, 12, 14 and 15 of U.S. Patent No. US 11,424,297 B2 in view of Zhao (U.S. Pub. No. US 2020/0111401 A1).

The following is an example for comparing claim 1 of this application with claim 1 of U.S. Patent No. US 11,424,297 B2.
Claim 1 of this application
Claim 1 of U.S. Patent No. US 11,424,297 B2    
a display panel, comprising: 

A display panel having multiple display regions, comprising: 
a first display region, wherein the first display region is used for disposing a sensor; 
a first display region; 
a second display region surrounding the first display region; 
a second display region; 
first pixel units in the first display region; 
first pixel units in the first display region, wherein the first pixel units are arranged in an array; 
second pixel units in the second display region; and 

second pixel units in the second display region, wherein the second pixel units are arranged in an array, and a density of the first pixel units in the first display region is lower than a density of the second pixel units in the second display region; and 
an array substrate, wherein the array substrate comprises a plurality of first data lines and a plurality of second data lines, and the plurality of first data lines pass through the first display region; 

an array substrate, wherein the array substrate includes a plurality of first data lines and a plurality of second data lines extending in a column direction, the plurality of first data lines pass through the first display region, and each of the plurality of second data lines only extends in the second display region, 
wherein in the first display region, each of the plurality of first data lines is electrically connected to a sub-pixel of the first pixel units.
wherein in the first display region, each data line is electrically connected to a sub-pixel of the first pixel units, 

wherein a number of the first pixel units per unit area in the first display region is less than a number of the second pixel units per unit area in the second display region, 

wherein a number of sub-pixels electrically connected to each of at least one of the plurality of first data lines is less than a number of sub-pixels electrically connected to each of at least one of the plurality of second data lines, 

wherein each of the first pixel units comprises a color sub-pixel, a second color sub-pixel and a third color sub-pixel disposed sequentially along a row direction, 

wherein in each of the first pixel units, a distance between center positions of adjacent sub-pixels is equal to a row-direction width of one subpixel of the first pixel unit, 

wherein each of the second pixel units comprises a first color sub-pixel, a second color sub-pixel and a third color sub-pixel disposed sequentially along the row direction, 

wherein in each of the second pixel units, a distance between center positions of adjacent subpixels is equal to a row-direction width of one sub-pixel of the second pixel unit, 

wherein the row direction and the column direction are perpendicular to each other, 

wherein a ratio or the density of the first pixel units in the first display region to the density of the second pixel units in the second display region is 1: T, 

wherein T is an integer greater than or equal to 2, and 

wherein: the first display region comprises at least one first pixel unit sequence extending in the column direction; each of the at least one first pixel unit sequence comprises a plurality of first pixel units, and center positions of the plurality of first pixel units form a zigzag line; the first pixel units in two adjacent rows are spaced apart in the column direction and the row direction; and a width of each of the at least one first pixel unit sequence is equal to a total width of T first pixel units in the row direction.


Claim 1 of U.S. Patent No. US 11,424,297 B2 anticipates claim 1 of the instant application except for the limitation “wherein the first display region is used for disposing a sensor.” 
Zhao (Figs. 1-2 and 5-6) teaches 
wherein the first display region is used for disposing a sensor (the first display area 210 is a transparent area, so that the camera disposed on the rear side of the display panel captures an image through the transparent area; [0055], lines 1-3; Fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art in the art before the effective filing date of the claimed invention to have used a camera as taught by Zhao into a display panel in the patented claim because the camera captures an image through the transparent area in the rear side of the display panel. 

Claims 2-19 are similarly rejected over claims 3, 1, 1, 4, 8, 8, 9, 10, 11, 5, 6, 7, 12, 13, 12, 12, 14 and 15 of U.S. Patent No. US 11,424,297 B2 in view of Zhao.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao.

As to claim 20, Zhao (Figs. 1-2 and 5-6) teaches a display panel (a display panel 500; Fig. 6), comprising: 
a first display region (a first display area 510), wherein the first display region is used for disposing a sensor (the first display area 210 is a transparent area, so that the camera disposed on the rear side of the display panel captures an image through the transparent area; [0055], lines 1-3; Fig. 2); 
a second display region (a second display area 520) surrounding the first display region (the first display area 510) (Fig. 6); 
first sub-pixels (four first pixels A4 including a first sub-pixel R, a second sub-pixel G, and a third sub-pixel B) in the first display region (the first display area 510) (Fig. 6); 
second sub-pixels (a plurality of second pixels, each of the second pixels including a first sub-pixel R, a second sub-pixel G, and a third sub-pixel B; [0098], lines 1-3) in the second display region (the second display area 520) (Fig. 6); and 
a plurality of first data lines (7th to 21st data channels 610) and a plurality of second data lines (1st to 6th data channels 610 and 22nd to 27th data channels 610), 
wherein the plurality of first data lines pass through the first display region (7th to 21st data channels 610 and 16th to 18th data channels 610 pass through the first display area 510), the plurality of second data lines are located in the second display region (1st to 6th data channels 610 and 22nd to 27th data channels 610 pass through the second display area 520), and in the first display region (the first display area 510), at least one (e.g., 7th to 9th data channels 610 and 19th to 21st data channels 610) of the plurality of first data lines is not electrically connected to any one of the first sub-pixels (Fig. 6). 

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-3, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Xiang (U.S. Pub. No. US 2018/0219058 A1).

As to claim 1, Zhao (Figs. 1-2 and 5-6) teaches a display panel (a display panel 500; Fig. 6), comprising: 
a first display region (a first display area 510), wherein the first display region is used for disposing a sensor (the first display area 210 is a transparent area, so that the camera disposed on the rear side of the display panel captures an image through the transparent area; [0055], lines 1-3; Fig. 2); 
a second display region (a second display area 520) surrounding the first display region (the first display area 510) (Fig. 6); 
first pixel units (four first pixels A4) in the first display region (the first display area 510) (Fig. 6); 
second pixel units (a plurality of second pixels, each of the second pixels including a first sub-pixel R, a second sub-pixel G, and a third sub-pixel B; [0098], lines 1-3) in the second display region (the second display area 520) (Fig. 6); and 
an array substrate (by inherency, a display panel includes an array substrate), 
wherein the array substrate comprises a plurality of first data lines (10th to 12th data channels 610 and 16th to 18th data channels 610) and a plurality of second data lines (1st to 6th data channels 610 and 22nd to 27th data channels 610), and the plurality of first data lines pass through the first display region (10th to 12th data channels 610 and 16th to 18th data channels 610 pass through the first display area 510) (Fig. 6); 
Zhao does not teach wherein in the first display region, each of the plurality of first data lines is electrically connected to a sub-pixel of the first pixel units.
Xiang (Figs. 1-11) teaches 
wherein in the first display region (the first display area A1 covering the second row to ninth row and fifth column to seventh column), each of the plurality of first data lines (each of data lines 13a) is electrically connected to a sub-pixel (a pixel 10) of the first pixel units (the first display area A1 covering the second row to ninth row and fifth column to seventh column) (Fig. 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pixel arrangement as taught by Xiang in a display panel of Zhao because the pixel arrangement may avoid an image from being displayed non-uniformly on the display panel, so as to improve a display effect of the display panel.

As to claim 14, Zhao (Figs. 1-2 and 5-6) teaches a display apparatus (a display device; Fig. 6), comprising: a display panel (a display panel 500) and a sensor (a camera; [0055], line 2) (Figs. 2 and 6), 
wherein the display panel (the display panel 500) comprises:
a first display region (a first display area 510), wherein the first display region is used for disposing a sensor (the first display area 210 is a transparent area, so that the camera disposed on the rear side of the display panel captures an image through the transparent area; [0055], lines 1-3; Fig. 2); 
a second display region (a second display area 520) surrounding the first display region (a first display area 510) (Fig. 6);  
first pixel units (four first pixels A4) in the first display region (the first display area 510); 
second pixel units (a plurality of second pixels, each of the second pixels including a first sub-pixel R, a second sub-pixel G, and a third sub-pixel B; [0098], lines 1-3) in the second display region (the second display area 520) (Fig. 6), and  
an array substrate (by inherency, a display panel includes an array substrate), wherein the array substrate includes a plurality of first data lines (10th to 12th data channels 610 and 16th to 18th data channels 610) and a plurality of second data lines (1st to 6th data channels 610 and 22nd to 27th data channels 610) (Fig. 6), the plurality of first data lines pass through the first display region (10th to 12th data channels 610 and 16th to 18th data channels 610 pass through the first display area 510) (Fig. 6);  
wherein the sensor is disposed on a non-display side of the first display region of the display panel (the first display area 210 is a transparent area, so that the camera disposed on the rear side of the display panel captures an image through the transparent area; [0055], lines 1-3) (Fig. 2).
Zhao does not teach wherein in the first display region, each of the plurality of first data lines is electrically connected to a sub-pixel of the first pixel units.
Xiang (Figs. 1-11) teaches 
wherein in the first display region (the first display area A1 covering the first row to ninth row and fifth column to seventh column), each of the plurality of first data lines (each of data lines 13a, 13b, and 13a) is electrically connected to a sub-pixel (a pixel 10) of the first pixel units (the first display area A1 covering the first row to ninth row and fifth column to seventh column) (Fig. 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pixel arrangement as taught by Xiang in a display device of Zhao because the pixel arrangement may avoid an image from being displayed non-uniformly on the display panel, so as to improve a display effect of the display panel.

As to claim 2, Zhao teaches 
wherein the plurality of first data lines (10th to 12th data channels 610 and 16th to 18th data channels 610) pass through the first display region (the first display area 510) and extend in the second display region (the second display area 520) (Fig. 6).

As to claim 3, Zhao teaches 
wherein each of the first pixel units (the four first pixels A4) comprises a first color sub-pixel (a red sub-pixel R), a second color sub-pixel (a green sub-pixel G) and a third color sub-pixel (a blue sub-pixel B) disposed sequentially along a row direction (a row direction) (Fig. 6); 
wherein in each of the first pixel units (the four first pixels A4), a distance between center positions of adjacent sub-pixels (e.g., a distance between center positions of a red sub-pixel R and a green sub-pixel G) is equal to (because of no gap between sub-pixels) a row-direction width of one sub-pixel of the first pixel unit (e.g., a width of the red sub-pixel R) (Fig. 6); and  
wherein each of the second pixel units (pixel BGGR) comprises a first color sub-pixel (a blue sub-pixel), a second color subpixel (a green sub-pixel) and a third color sub-pixel (a red sub-pixel) disposed sequentially along the row direction (a row direction) (Fig. 2);  
wherein in each of the second pixel units (the plurality of second pixels, each of the second pixels including a first sub-pixel R, a second sub-pixel G, and a third sub-pixel B; [0098], lines 1-3), a distance between center positions of adjacent sub-pixels (e.g., a distance between center positions of the red sub-pixel R and the green sub-pixel G) is equal to (because of no gap between sub-pixels) a row-direction width of one sub-pixel of the second pixel unit (e.g., a width of the red sub-pixel R) (Fig. 6). 

As to claim 11, Zhao teaches  
wherein each of the plurality of first data lines is connected to a same number of sub-pixels of the first pixel units (each of 10th to 12th data channels 610 and 16th to 18th data channels 610 is connected to two sub-pixels of the first pixels A4) (Fig. 6).

As to claim 13, Zhao teaches 
wherein an area of the sub-pixel of the first pixel unit is equal to an area of the sub-pixel of the second pixel unit (sub-pixels in the first display area 510 and sub-pixels in the second display area 520 are identical in sizes) (Fig. 2).

As to claim 15, Zhao teaches 
wherein the sensor comprises one or more of a camera module (the first display area 210 is a transparent area, so that the camera disposed on the rear side of the display panel captures an image through the transparent area; [0055], lines 1-3) (Fig. 2), a photosensitive sensor  or an ultrasonic distance sensor.

	As to claim 16, this claim differs from claims 3 in that claim 3 is a display panel claim whereas claim 16 is a display apparatus claim.  Thus, claim 16 is analyzed as previously discussed with respect to claim 3.

11.	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Xiang as applied to claim 1 above, and further in view of Kwak (U.S. Pub. No. US 2019/0212788  A1)

As to claim 6, Zhao and Xiang teach the display panel of claim 1.
Zhao also teaches 
wherein each of the second pixel units (pixel BGGR) comprises a first color sub-pixel (a blue sub-pixel), a second color subpixel (a green sub-pixel) and a third color sub-pixel (a red sub-pixel) disposed sequentially along the row direction (a row direction) (Fig. 2);  
wherein in each of the second pixel units (the plurality of second pixels, each of the second pixels including a first sub-pixel R, a second sub-pixel G, and a third sub-pixel B; [0098], lines 1-3), a distance between center positions of adjacent sub-pixels (e.g., a distance between center positions of the red sub-pixel R and the green sub-pixel G) is equal to (because of no gap between sub-pixels) a row-direction width of one sub-pixel of the second pixel unit (e.g., a width of the red sub-pixel R) (Fig. 6). 
Zhao and Xiang do not expressly teach wherein each of the first pixel units comprises a first color sub-pixel, a second color sub-pixel and a third color sub-pixel disposed in  a row direction; wherein in each of the first pixel units, a distance between center positions of adjacent sub-pixels is greater than a row-direction width of one sub-pixel of the first pixel unit. 
Kwak (Figs. 1-7) teaches 
wherein each of the first pixel units (the first group of pixels in the first area 11) comprises a first color sub-pixel (a first sub-pixel 153a corresponding to a pixel that emits red light), a second color sub-pixel (a second sub-pixel 153b corresponding to a pixel that emits green light) and a third color sub-pixel (a third sub-pixel 153c corresponding to a pixel that emits blue light) disposed in  a row direction (a row direction) ([0081], lines 1-8) (Fig. 3); 
wherein in each of the first pixel units (the first group of pixels in the first area 11), a distance between center positions of adjacent sub-pixels (e.g., a distance between center positions of a first sub-pixel 153a and a second sub-pixel 153b) is greater than a row-direction width of one sub-pixel of the first pixel unit (e.g., a width of a first sub-pixel 153a) (Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sub-pixel gap as taught by Kwak in a display panel of Zhao as modified by Xiang because a sub-pixel gap can serve as an additional sub-pixel, thereby increasing a resolution of a display panel.

	As to claim 19, this claim differs from claim 6 in that claim 6 is a display panel claim whereas claim 19 is a display apparatus claim.  Thus, claim 19 is   analyzed as previously discussed with respect to claim 6.

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Xiang as applied to claim 1 above, and further in view of Suzuki (U.S. Patent No. 5,936,694).

As to claim 12, Zhao and Xiang teach the display panel of claim 1.
Zhao and Xiang do not expressly teach wherein an area of the sub-pixel of the first pixel unit is smaller than an area of the sub-pixel of the second pixel unit.
 Suzuki (Figs. 1-4) teaches 
wherein an area of the sub-pixel of the first pixel unit is smaller than an area of the sub-pixel of the second pixel unit (size of a group of color filter films 13 comprising color filter segments of red (R), green (G) and blue (B)  is smaller than size of a group of color filter films 13a comprising color filter segments of red (R), green (G) and blue (B); Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a group of color filter films of small size as taught by Suzuki in a display panel of Zhao as modified by Xiang because a group of color filter films of small size makes an effective optical modulation region, i.e., a display region.

Allowable Subject Matter
13.		Claims 4-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Zhao, Xiang and Suzuki, either individually or in combination, does not teach a limitation “wherein a ratio of the density of the first pixel units in the first display region to the density of the second pixel units in the second display region is 1 : T; T is an integer greater than or equal to 2; wherein the first display region comprises at least one first pixel unit sequence extending in the column direction; each of the at least one first pixel unit sequence comprises a plurality of first pixel units, center positions of the plurality of first pixel units form a zigzag line; the first pixel units in two adjacent rows are spaced apart in the column direction and the row direction; and a width of each of the at least one first pixel unit sequence is equal to a total width of T first pixel units in the row direction” of claim 4, a limitation “wherein each of the first pixel units comprises a first color sub-pixel, a second color sub-pixel and a third color sub-pixel disposed in a row direction; wherein in each of the first pixel units, a distance between center positions of adjacent sub-pixels is greater than a row-direction width of one sub-pixel of the first pixel unit; and wherein each of the second pixel units comprises a first color sub-pixel, a second color sub-pixel and a third color sub-pixel disposed sequentially along the row direction; wherein in each of the second pixel units, a distance between center positions of adjacent sub-pixels is equal to a row-direction width of one sub-pixel of the second pixel unit” of claim 6, and a limitation “wherein a ratio of the density of the first pixel units in the first display region to the density of the second pixel units in the second display region is 1: T; Tis an integer greater than or equal to 2; wherein the first display region comprises at least one first pixel unit sequence extending in the column direction; each of the at least one first pixel unit sequence comprises a plurality of first pixel units, center positions of the plurality of first pixel units form a zigzag line; the first pixel units in two adjacent rows are spaced apart in the column direction and the row direction; and a width of each of the at least one first pixel unit sequence is equal to a total width of T first pixel units in the row direction” of claim 17 in combination with other limitations of the base claim and any intervening claim(s).

Conclusion

14.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yao (U.S. Pub. No. US 2019/0101673 A1) is cited to teach a color film substrate, a display panel and a method for detecting a display panel, in which the color filter substrate includes a display region and a peripheral region corresponding to a dummy pixel region around the display region.
Liu (U.S. Pub. No. US 2020/0066809 A1) is cited to teach a display screen including a first region and a second region, in which the first region has a physical pixel density smaller than that of the second region.


Inquiry
15.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691